Case 19-16774   Doc 1-1 Filed 06/12/19 Entered 06/12/19 14:06:01   Desc
                      Signature Pages Page 1 of 6
Case 19-16774   Doc 1-1 Filed 06/12/19 Entered 06/12/19 14:06:01   Desc
                      Signature Pages Page 2 of 6
Case 19-16774   Doc 1-1 Filed 06/12/19 Entered 06/12/19 14:06:01   Desc
                      Signature Pages Page 3 of 6
Case 19-16774   Doc 1-1 Filed 06/12/19 Entered 06/12/19 14:06:01   Desc
                      Signature Pages Page 4 of 6
Case 19-16774   Doc 1-1 Filed 06/12/19 Entered 06/12/19 14:06:01   Desc
                      Signature Pages Page 5 of 6
Case 19-16774   Doc 1-1 Filed 06/12/19 Entered 06/12/19 14:06:01   Desc
                      Signature Pages Page 6 of 6
